Citation Nr: 0616579	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-09 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chloracne.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

3.  Entitlement to service connection for an eye disorder, 
claimed as failing eyesight.  

4.  Whether there was clear and unmistakable error (CUE) in 
granting service connection for coronary artery disease (CAD) 
with hypertension (HTN) and residuals of a myocardial 
infarction (MI) and residuals of coronary artery bypass 
grafting (CABG); for peripheral vascular disease (PVD) with 
peripheral neuropathy of each lower extremity; and erectile 
dysfunction, all as due to service-connected diabetes 
mellitus, and in granting special monthly compensation (SMC) 
for loss of use of a creative organ.  

5.  Entitlement to an effective date earlier than May 8, 
2001, for service connection for diabetes mellitus.  

6.  Entitlement to an effective date earlier than June 11, 
2001, for a 70 percent disability rating for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to an effective date earlier than June 11, 
2001, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).  

8.  Entitlement to an effective date earlier than June 11, 
2001, for Dependents Educational Assistance (DEA), Chapter 
35, benefits. 

9.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 

10.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling. 

11.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from July 1962 to October 1966 
in the Marine Corps and he served in Vietnam.  His 
decorations include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

Due to the complex procedural history of this case, an 
explanation of the actions leading to this appeal will be 
recited for the purpose of clarity.  

A November 1967 rating decision granted service connection 
for scars of the left temporal region and left ear, which 
were assigned a 10 percent disability rating, and granted 
service connection for hearing loss with tinnitus aurium, 
which was assigned a noncompensable disability rating.  These 
grants were made effective October 11, 1966.  The 10 percent 
rating for the service-connected scars was reaffirmed 
effective October 1, 1967.  

A September 1969 rating decision denied increased ratings for 
the two service-connected disabilities and also denied 
entitlement to nonservice-connected pension benefits.  

A December 1986 rating decision granted separate 10 percent 
ratings for tinnitus and hearing loss.  The 10 percent rating 
for tinnitus was made effective August 27, 1985, and the 10 
percent rating for bilateral hearing loss was made effective 
August 27, 1986.  This resulted in a combined disability 
evaluation of 10 percent from October 1, 1967; 20 percent 
from August 27, 1985; and 30 percent from August 27, 1986.  

A June 1991 rating decision granted service connection for 
PTSD and assigned an initial 10 percent disability rating, 
both effective February 7, 1991.  Service connection was 
denied for residuals of missile injuries of the left arm and 
right buttock.  Service connection for heart disease, claimed 
as due to inservice exposure to herbicides, was deferred.  
The 30 percent combined disability rating remained the same.  

A July 1991 rating decision denied increased disability 
ratings for the veteran's service-connected disorders and it 
was noted that major depression was shown to be due to 
physical conditions which were not service-connected and, so, 
major depression was not associated with the service-
connected PTSD for rating purposes.  The veteran was notified 
of this decision by letter in August 1991.  

An August 1993 rating decision denied service connection for 
chloracne.  

A May 1994 rating decision denied service connection for 
peripheral vascular disease and heart disease as not related 
to military service or inservice herbicide exposure, and 
denied reopening of a claim for service connection for 
chloracne.  

In June 1996 the RO denied reopening of the claim for service 
connection for chloracne.  The veteran filed a Notice of 
Disagreement (NOD) in September 1996 and a Statement of the 
Case on that matter was issued in October 1996.  

An October 1996 rating decision deferred adjudication of a 
claim of clear and unmistakable error (CUE) in alleged VA 
failure to provide him with adequate examination which he 
allegedly had pursued since 1991.  

VA Form 9, Appeal to the Board was filed in November 1996.  

A December 1996 rating decision denied service connection for 
heart disease, to include postoperative residuals of a 
coronary artery bypass graft (CABG), and service connection 
for peripheral neuropathy of the upper and lower extremities, 
both claimed as being due to inservice herbicide exposure.  

In March 1997 a Statement of the Case (SOC) was issued 
addressing service connection for peripheral neuropathy of 
the upper and lower extremities, claimed as being due to 
inservice herbicide exposure.  VA Form 9, Appeal to the Board 
was filed in April 1997.  

The veteran testified in February 1998 before a Veterans Law 
Judge sitting at Las Vegas, Nevada, in support of claims for 
service connection for peripheral neuropathy and chloracne, 
claimed as due to inservice herbicide exposure.  

Following the travel Board hearing, a May 1998 Board decision 
denied reopening of the claim for service connection for 
chloracne, claimed as due to inservice herbicide exposure, 
and denied service connection for peripheral neuropathy, also 
claimed as due to inservice herbicide exposure, as not well 
grounded.  

The May 1998 Board decision was appealed to and affirmed by 
the United States Court of Appeals for Veterans Claims 
(Court) in May 2000.  On appeal to the U. S. Court of Appeals 
for the Federal Circuit (Federal Circuit) it was asserted 
that a July 6, 1966, medical report and an April 1996 
examination by a dermatologist established that the chloracne 
claim was well-grounded and that the Court did not properly 
consider his lay testimony but the Federal Circuit held that 
"[t]hese are factual challenges over which we have no 
jurisdiction."   

The Federal Circuit further stated that the appellant "also 
asserts that the veterans Court erred by requiring a 
diagnosis of chloracne within the presumptive period, rather 
than a manifestation of that condition as outlined in 
38 C.F.R. § 3.307(a)(6).  The Court of Appeals for Veterans 
Claims held, however, that [the appellant] had not offered 
'any evidence that chloracne had become manifest to a degree 
of 10% or more within a year after service.'  It is this 
factual determination that [the appellant] disputes, arguing 
that 'manifestation to a degree of 10% is well documented by 
two medical reports.'  Because [the appellant] is challenging 
the facts and application of the law to the facts of his 
case, we have no jurisdiction to review this issue."  

Thereafter, it appears that the veteran attempted to appeal 
to the United States Supreme Court.  However, there is 
nothing in the record which indicates that his appeal was 
accepted.  

In a VA Form 21-4138 (JF), Statement in Support of Claim, 
received on June 11, 2001, the veteran claimed, in part, a 
TDIU rating.  

A January 2003 rating decision granted an increase for PTSD 
from 10 percent to 70 percent and granted a TDIU rating, both 
effective June 11, 2001.  Service connection was granted for 
diabetes mellitus (as associated with inservice herbicide 
exposure) and an initial 20 percent rating was assigned.  
Service connection was granted for CAD with HTN, residuals of 
an MI and CABG, as secondary to the service-connected 
diabetes, and assigned an initial 30 percent disability 
rating.  Service connection was granted for PVD with 
peripheral neuropathy of each lower extremity, secondary to 
service-connected diabetes, and each was assigned an initial 
20 percent disability rating.  Service connection was granted 
for erectile dysfunction, secondary to service-connected 
diabetes, and assigned an initial noncompensable disability 
rating.  The grants of service connection and the ratings for 
those disorders were made effective May 8, 2001.  Also, SMC 
based on loss of use of a creative organ and entitlement to 
basic eligibility to DEA were granted effective June 11, 
2001. 

The January 2003 rating denied service connection for 
peripheral neuropathy of the upper extremities, degenerative 
joint disease (DJD), benign prostatic hypertrophy (BPH), 
liver dysfunction, and an eye disorder (claimed as failing 
eyesight).  Also, reopening of the claim for service 
connection for chloracne was denied.  Moreover, ratings in 
excess of 10 percent each for bilateral hearing loss and for 
tinnitus were denied.  

A February 12, 2004, rating decision found CUE in the January 
2003 rating decision in that the application of the provision 
in 38 C.F.R. § 4.86 for evaluation of hearing loss based 
solely on the result of pure tone air conduction warranted a 
20 percent disability rating for bilateral hearing loss.  As 
a result, a 20 percent disability rating for bilateral 
hearing loss was granted effective June 11, 2001.  

A February 13, 2004, rating decision proposed to severe 
service connection for heart disease, PVD with peripheral 
neuropathy of the lower extremities, erectile dysfunction and 
to sever entitlement to SMC for loss of use of a creative 
organ, all due to service-connected diabetes mellitus.  

A June 2004 Order of the Court reflects that the veteran had 
filed for extraordinary relief in the nature of a writ of 
mandamus, asserting that he had filed multiple appeals to the 
Board.  It was noted that a February 2004 rating decision had 
found CUE in a January 2003 rating decision in the evaluation 
of the service-connected hearing loss and, so increased the 
10 percent rating for bilateral hearing loss to 20 percent.  

The June 2004 Order also noted that following the January 
2003 rating decision, the February 2004 SOC had addressed ten 
(10) issues and that a February 2004 rating decision had 
found additional CUE in the January 2003 rating decision in 
granting service connection for CAD, status post CABG 
surgery; peripheral vascular disease with neuropathy of each 
lower extremity; erectile dysfunction, and the grant of SMC 
based on loss of use of a creative organ.  Thereafter, the RO 
notified the veteran of a proposal to terminate service 
connection for the aforementioned disorders and to terminate 
SMC.  

The Court noted that a March 8, 2004, Substantive Appeal 
could constitute a timely NOD to the February 13, 2004, 
proposed severance.  Given the complicated procedural history 
of the case, the Court instructed the VA Secretary to file an 
answer to the veteran's petition.  

A July 2004 rating decision effectuated the severance 
proposed in the February 13, 2004, rating action.  The result 
was that effective October 1, 2004, service connection was 
severed for heart disease, peripheral vascular disease, and 
erectile dysfunction.  Entitlement to SMC based on loss of 
use of a creative organ was also severed effective October 1, 
1994.  

In a November 2004 Order the Court stated that the VA 
Secretary had reported that, in correcting misstatements in a 
February 2004 SOC, the increase to 20 percent for the 
service-connected bilateral hearing loss was effective June 
11, 2001, but that the 10 percent rating for tinnitus had 
remained in effect.  The ten (10) claims adjudicated in a 
January 2003 rating decision were set forth in the February 
2004 SOC and those issues were certified to the Board.  It 
was also stated that as to the February 2004 rating decision 
that found CUE in a January 2003 rating and in doing so 
increased the 10 percent rating for bilateral hearing loss to 
20 percent, this matter too was certified to the Board.  

The Court further stated that: 

As to the claims as to which the RO, in its 
February 13, 2004, decision, found CUE in its 
January 2003 decision, the Secretary advises that 
the RO actually severed service connection in a 
July 6, 2004, decision [], and that the RO notified 
the petitioner of the severance of service 
connection in a July 7, 2004, letter [].  The 
Secretary argues, and the Court agrees, that 
because the March 8, 2004, Substantive Appeal 
predated the July 6, 2004, severance of service 
connection, the March 8, 2004, Substantive Appeal 
cannot constitute a valid NOD as to the claims for 
which service connection was severed. [] However, 
the Affidavit also stated that the petitioner had 
submitted a July 14, 2004, letter addressing the 
parts of the July 6, 2004, RO decision severing 
service connection for erectile dysfunction and 
SMC. []. The Secretary states that those two issues 
are thus in appellate status and will be 
procedurally developed. [] The Secretary states 
that the other issues decided in the July 6, 2004, 
RO decision - the severance of service connection 
for coronary artery disease and peripheral vascular 
disease lower extremities - were not included in 
the petitioner's July 14, 2004, NOD and therefore 
are not in appellate status.  Ibid.  Finally, the 
Affidavit stated that the petitioner also has 
pending an additional claim for an increased rating 
for service-connected scars, left temporal region 
and left earlobe, currently rated as 10% disabling, 
and that an examination was ordered in July 2004 
and is pending. [] 

The Board notes that at the time of the December 1996 rating 
decision service connection for peripheral neuropathy of the 
upper and lower extremities was claimed as due to inservice 
herbicide exposure.  The January 2003 RO denial of service 
connection for peripheral neuropathy of the upper 
extremities is limited to whether it is secondary to the 
service-connected diabetes mellitus (which was not service-
connected at the time of the December 1996 rating decision) 
and is a new claim such that even with the finality of the 
prior December 1996 rating decision, new and material 
evidence is not required for reopening.  

The Court issued a decision in Smith v. Nicholson, No. 01-
623 (U.S. Vet. App. April 5, 2005), that reversed a decision 
of the Board of Veterans' Appeals (Board) which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned 
on appeal, VA has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed 
prior to June 10, 1999, was denied on the basis that the 
veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed 
will be resumed.  

Here, the claim for an increased rating for tinnitus, 
currently evaluated as 10 percent disabling, is being stayed 
and, so, will not be addressed herein.  It will be addressed 
at a later time, i.e., after a final decision is reached on 
appeal in the Smith case.  

Additionally, because the claim for an increased rating for 
tinnitus may have an impact on the combined rating assigned 
for all of the veteran's service-connected disorders, such 
combined rating may have an impact upon the criteria 
contained in 38 C.F.R. § 4.16(a) which, in turn, may have an 
impact upon the claims for effective dates prior to June 11, 
2001, for a TDIU rating and for DEA, Chapter 35, benefits.  
Accordingly, the claims for effective dates prior to June 11, 
2001, for a TDIU rating and for DEA, Chapter 35, benefits are 
inextricably intertwined with the claim for an increased 
rating for tinnitus and these additional issues must also be 
stayed.  

Lastly, in March 2006 the veteran submitted additional 
evidence together with a waiver of initial consideration of 
that evidence by the RO.  


FINDINGS OF FACT

1.  The May 1998 Board decision denying service connection 
for chloracne is final.  

2.  The evidence received since the May 1998 Board denial of 
chloracne is sufficient to both reopen the claim and to 
establish that the veteran, who served in the Republic of 
Vietnam and was presumptively exposed to herbicides, now has 
chloracne.  

3.  Peripheral neuropathy of the upper extremities is not due 
to or aggravated by service-connected diabetes mellitus.  

4.  The veteran's current bilateral cataracts and glaucoma of 
the left eye are proximately due to his service-connected 
diabetes mellitus but his congenital refractive error and a 
retinal scar are not of service origin or related in any way 
to a service-connected disorder.  He does not have glaucoma 
of the right eye. 

5.  A January 2003 rating decision granted service connection 
for CAD with HTN and residuals of an MI and residuals of 
CABG; for PVD with peripheral neuropathy of each lower 
extremity; and erectile dysfunction, all as due to service-
connected diabetes mellitus, and granted SMC for loss of use 
of a creative organ, all effective in May 2001, but severance 
of these grants was proposed by a February 2004 rating 
decision and severance was effectuated by a July 2004 rating 
decision, after providing the appropriate notice and 
opportunity to respond. 

6.  Based on all of the evidence of record, not just that on 
file at the time of the January 2003 rating decision, there 
was CUE in granting service connection for CAD with HTN and 
residuals of an MI and residuals of CABG; for PVD with 
peripheral neuropathy of each lower extremity; and erectile 
dysfunction, all as due to service-connected diabetes 
mellitus, and in granting SMC for loss of use of a creative 
organ.  

7.  The veteran's initial claim for service connection for 
diabetes mellitus was dated May 8, 2002, and received on May 
31, 2002.  

8.  The veteran's claim for an increased rating for service-
connected PTSD was received on June 11, 2001, and the 
clinical evidence does not establish that prior to June 11, 
2001, a 70 percent rating was warranted for the veteran's 
service-connected PTSD.  

9.  Diabetes mellitus is manifested primarily by the need for 
a restricted diet, and oral agents but the requirement for 
insulin or considerable loss of weight is not shown.  

10.  The veteran's service-connected bilateral hearing loss 
is manifested by average pure tone thresholds at 1,000, 
2,000, 3,000 and 4,000 hertz of 69 decibels in the right ear 
and 71 decibels in the left ear and he has speech recognition 
ability of 92 percent in the right ear and 76 percent in the 
left ear which translate into auditory acuity levels of V in 
the right ear and VI in the left ear.  In each ear, his 
puretone threshold levels are below 30 decibels at 1,000 
hertz and greater than 70 decibels at 2,000 hertz. 

11.  The veteran's service-connected diabetes mellitus and 
bilateral hearing loss do not result in frequent 
hospitalization or otherwise present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  




CONCLUSIONS OF LAW

1.  The Board's May 1998 decision denying service connection 
for chloracne is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1105 (2005).  

2.  New and material evidence has been submitted since the 
May 1998 Board decision to reopen the claim for service 
connection for chloracne and it establishes that chloracne is 
presumptively due to inservice herbicide exposure.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.307(a)(6), 3.309(e) (2005).  

3.  Peripheral neuropathy of the upper extremities is not 
proximately due to or aggravated by service-connected 
diabetes mellitus.  38 C.F.R. § 3.310(a) (2005); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

4.  Bilateral cataracts and glaucoma of the left eye are 
proximately due to the veteran's service-connected diabetes 
mellitus.  38 C.F.R. § 3.310(a) (2005).  

5.  The veteran's congenital refractive error and a retinal 
scar were not incurred in or aggravated during active service 
nor are these ocular disorders proximately due to or 
aggravated by service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).  

6.  There was CUE in a January 2003 rating decision in 
granting service connection for CAD with HTN and residuals of 
an MI and residuals of CABG; for PVD with peripheral 
neuropathy of each lower extremity; and for erectile 
dysfunction, all as due to service-connected diabetes 
mellitus, and in granting SMC for loss of use of a creative 
organ.  38 C.F.R. § 3.105(d) (2005).  

7.  An effective date prior to May 8, 2001, for service 
connection for diabetes mellitus is not warranted.  38 C.F.R. 
§§ 3.114, 3.816 (2005). 

8.  An effective date prior to June 11, 2001, for a 70 
percent disability rating for service-connected PTSD is not 
warranted.  38 U.S.C.A. § 5110(a) and (b)(2) West (2002); 
38 C.F.R. § 3.400(o)(1) and (2) (2005).  

9.  The criteria for an evaluation greater than 20 percent 
for service-connected diabetes mellitus are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.119, DC 
7913 (2005).  

10.  The criteria for an evaluation greater than 20 percent 
for service-connected bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.85, 4.86, 4.87, Part 4, DC 6100 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) request the claimant to 
submit any relevant evidence in the claimant's possession in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Charles v. Principi, 16 Vet. App. 370, 373-74(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Here, since the Board is granting the claim for service 
connection for chloracne, bilateral cataracts, and glaucoma 
of the left eye there can be no possible prejudice in 
adjudicating these claims because, even if there has not been 
compliance with the VCAA this is merely inconsequential and, 
therefore, no more than harmless error.  See, too, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   

The January 2003 rating decision granted service connection 
for diabetes and the effective date and the initial 
disability rating are subjects of this appeal.  These matters 
were addressed in the February 2004 SOC.  

With respect to the claims for an increased rating for 
bilateral hearing loss, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) the Court held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [38 U.S.C.A.] section 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated."  So, once 
service connection is granted and a disability evaluation and 
effective date are assigned, notice under § 5103(a) is no 
longer applicable and there is no error in failing to provide 
the notice required to substantiate a claim, mandated by 
§ 5103(a) and the implementing regulation 38 C.F.R. § 3.159, 
because the claim was already substantiated, and granted.  As 
to an appeal as to a disability rating or effective date, 
different notice obligations arise, as set forth in 
38 U.S.C.A. §§ 7105A (describing hearing and representative 
rights as well as the contents of a Notice of Disagreement 
and Statement of the Case) and 5103A (describing the steps VA 
must take to obtain VA and non-VA evidence and right to a VA 
examination).  

Also, as the Board concludes below that the preponderance of 
the evidence is against the veteran's claim for service 
connection for peripheral neuropathy of the upper 
extremities, claimed as secondary to service-connected 
diabetes, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The VCAA notice should be provided before any initial 
unfavorable decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) ("Pelegrini II"); see also Mayfield v. 
Nicholson, 444 F.3d. 1328 (Fed. Cir. 2006).  

However, in Mayfield v. Nicholson, 444 F.3d. 1328 (Fed. Cir. 
2006) it was held that, even if there was an error in the 
timing of the VCAA notice, i.e., it did not precede the 
initial RO adjudication, it could be cured by affording the 
claimant a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of the 
adjudication was unaffected.  

At a February 1998 travel Board hearing, prior to the May 
1998 Board decision, the veteran's service representative was 
asked if there were any further "dermatological diagnoses 
subsequent to the 1996 diagnosis of questionable chloracne" 
and the response was that the veteran was attempting to 
obtain statements from service comrades who had seen the 
veteran's skin condition during military service.  Page 4 of 
that transcript.  

Those statements were never submitted and in this regard, a 
May 18, 1998, letter to the veteran informed him that under 
Federal law VA could not provide Social Security numbers and 
discharge papers of two named veterans.  

A July 1998 RO letter to the veteran's Congressman stated 
that the veteran could reopen the claims denied by the Board 
in May 1998 by submitting new and material evidence.  

A February 2002 RO letter informed the veteran of the 
evidence needed to support his claim for an increased rating 
for, in part, his service-connected PTSD.  

An August 2002 RO letter provided the veteran information 
concerning his claims for service connection for diabetes, 
chloracne, and failing eyesight as well as his claim for 
increased ratings for, in part, service-connected PTSD and 
bilateral hearing loss.  

An RO letter of September 2002 informed the veteran that to 
assist him his records from a Vet Center in Sepulveda, 
California, had been requested and his VA treatment records 
had been obtained.  Also, (and again in an RO letter later in 
September 2002) the information in the earlier August 2002 RO 
letter was drawn to his attention.  

The February 2004 SOC addressed, in pertinent part, the 
issues of earlier effective dates for service connection for 
diabetes, a 70 percent rating for PTSD, service connection 
for an eye disorder and peripheral neuropathy, reopening of 
the claim for service connection for chloracne, and increased 
ratings for diabetes and bilateral hearing loss.  Moreover, 
the evidence on file at that time was summarized and the 
applicable law and regulations were cited.  

In April 2004 the RO sent the veteran a letter explaining, 
pursuant to the VCAA, what evidence was on file and VA 
responsibilities for obtaining evidence and what the 
veteran's responsibilities were for obtaining evidence.  He 
was asked to inform the RO if there was any other evidence or 
information that he thought would support his claims and that 
if the information or evidence was in his possession he 
should submit it to the RO.  Also, if he knew of no 
additional evidence, he should inform the RO of that fact.  

In April 2004 records pertaining to the veteran were received 
from the Social Security Administration (SSA).  These consist 
mostly of VA clinical records which were already on file.  

VA has made reasonable efforts to assist a claimant in 
obtaining relevant evidence that is adequately identified by 
the claimant.  38 U.S.C. § 5103A(a), (b)(1) (West 2002); 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  

The veteran's service medical records (SMRs) have been 
obtained and are on file.  The veteran's relevant clinical 
records have been obtained and are on file.  The appellant 
also underwent needed VA rating and nexus examinations in 
2002.  38 U.S.C.A. § 5103A(d).  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Background

On the March 1962 service enlistment examination the veteran 
had uncorrected distant visual acuity 20/40 in each eye 
correctable to 20/20 in each eye.  The defect noted was 
defective visual acuity.  

A July 1962 neurologic examination revealed no defect of the 
cranial nerves, visual field, ocular fundi, reflexes, motor 
system, and cerebellum.  Also, in July 1962 his unaided 
visual acuity was 20/15 in the right eye and 20/40 in the 
left.  The impression was amblyopia of the left eye of 
unknown cause.  In October 1964 his unaided vision was 20/15 
in the right eye and 20/70 in the left, correctable to 20/20.  
In 1966 he was in a motor vehicle accident with head trauma 
but no injury to eyes or neck. 

On service discharge examination in September 1966 the 
veteran's uncorrected distant visual acuity was 20/25 in the 
right eye and 20/60 in the left, correctable to 20/20.  The 
assessment was amblyopia of the left eye.  

On VA general medical examination in July 1967 there was no 
significant abnormality of the veteran's eyes. 

On VA general medical examination in 1969 the veteran's 
uncorrected distant visual acuity was 20/20 in the right eye 
and 20/80 in the left but on physical examination his eyes 
were normal.  The diagnoses included defective visual acuity 
of the left eye.  

During VA hospitalization in January 1990 for heart disease 
it was noted that the veteran had chest pain which radiated 
into both arms.  He had no history of diabetes.  The 
diagnoses included severe peripheral vascular disease with 
aortoiliac disease and "Lariche [Leriche] syndrome" with 
impotence.  

During VA hospitalization in February 1990, for heart 
disease, the veteran complained of chest pain which seemed to 
radiate to his neck and down his arms.  He denied a history 
of diabetes.  

VAOPT records show that in November 1990 it was noted that 
the veteran had congenital amblyopia of the left eye.  
Additional VAOPT records in 1990 show that the veteran was 
treated for major depression.  

On VA Agent Orange examination in January 1991 the veteran 
complained of numbness of the extremities, which he felt was 
related to inservice herbicide exposure.  Physical 
examination revealed no abnormality of his eyes. 

On VA general medical examination in March 1991 the veteran's 
skin and appendages were normal.  The external portions of 
his eyes, pupillary reaction, eye movements, and field of 
vision were normal.  His uncorrected (and corrected) visual 
acuity in the right eye was 20/20 and his uncorrected visual 
acuity in the left eye was 20/200, which was uncorrectable.  

On official psychiatric examination in May 1991 it was noted 
that the veteran had received Social Security Administration 
disability benefits and had been unemployed since 1986.  

VAOPT records from a VA dermatology clinic in 1996 reflect 
that in April 1996 he had a skin reaction which was 
questionably chloracne.  

In July 1996 the veteran reported that he was receiving 
medication from VA for chloracne without a diagnosis of 
chloracne.  

During VA hospitalization in October 1996 it was noted that 
the veteran was not diabetic.  

The veteran testified at a February 1998 travel Board hearing 
that he had served in the Republic of Vietnam, where he was 
wounded in April 1966.  The VA physician who rendered a 
diagnosis of questionable chloracne gave the veteran two 
prescription medications.  Page 3 of the transcript.  The 
veteran's service representative was asked if there were any 
further "dermatological diagnoses subsequent to the 1996 
diagnosis of questionable chloracne" and the response was 
that the veteran was attempting to obtain statements from 
service comrades who had seen the veteran's skin condition 
during military service.  Page 4.  The veteran requested that 
a biopsy be done to confirm that he had chloracne.  Pages 5, 
6, and 7.  The presiding Veterans Law Judge pointed out that 
he did not have the authority to order a VA physician to 
perform a specific diagnostic test.  Page 7.  

The veteran testified that at his first postservice job a 
urinalysis yielded a borderline reading for diabetes but on a 
pre-employment examination he had not been informed that he 
had a skin disorder.  Page 8.  He had a skin rash during 
service, on the back of his neck, and it had continued to the 
present time.  After service he had taken over-the-counter 
medication to treat it.  Page 9.  

A May 18, 1998, letter to the veteran informed him that under 
Federal law VA could not provide Social Security numbers and 
discharge papers of two named veterans.  

The veteran submitted a medical article describing the 
symptoms of Leriche's syndrome as intermittent claudication, 
pain and discomfort at high levels, in the thighs, hips, and 
buttocks, as well as impotence.  

A May 1998 Board decision denied service connection for 
peripheral neuropathy, claimed as due to herbicide exposure, 
on the basis that the claim was not well grounded, and denied 
reopening of a claim for service connection for chloracne, 
claimed as due to inservice herbicide exposure.  

A July 1998 RO letter to the veteran's Congressman stated 
that the veteran could reopen the claims denied by the Board 
in May 1998 by submitting new and material evidence.  

Records of the Nellis Federal Hospital in October 1996 
reflect treatment for heart disease.  He complained of chest 
pain that radiated to his left shoulder and arm.  

Additional VAOPT records of 1996 to 2002 were received.  
These include a February 1996 VAOPT record which shows that 
the veteran was counseled at a diabetic clinic about his diet 
due to possible diabetes.  His caloric requirement was about 
2050 daily, given a normal activity level.  An April 2000 
VAOPT record reflects that he had an intractable rash.  When 
seen at a cardiology clinic he was counseled on his diet and 
exercise.  In April 2001 his diabetes did not require insulin 
but was controlled by diet.  In April 2002 it was noted that 
he had had continuous numbness of the 4th and 5th fingers of 
the right hand since surgery in 1997 and had intermittent 
numbness of the same fingers of the left hand.  The primary 
diagnoses included diabetes with dyslipidemia and vascular 
disease and the secondary diagnoses included compression 
ulnar neuropathy at the elbow.  

On VA psychiatric examination in October 2002 the veteran's 
symptoms were that he sometimes went into rages.  He had 
problems sleeping and a great deal of anxiety.  His symptoms 
had increased following his bypass surgery in 1990 and he 
became addicted to pain killers after further bypass grafting 
in 1997.  His marriage had lasted only 9 months and had ended 
in 1987.  After service he had worked in a penitentiary for 2 
years, then in heating and air conditioning for about 5 or 6 
years and, after obtaining further education, continued in 
that line of work for about another 10 years.  Thereafter, he 
was a student for 3 years but had not worked since then 
because of his heart disease.  

The veteran now lived by himself and performed daily 
household chores, including cleaning his house and laundry.  
He was not involved in community activities and did not 
attend church.  He had no hobbies.  He did not socialize with 
anyone.  

On mental status evaluation the veteran had no impairment of 
thought processes or communication.  There were no delusions 
or hallucinations.  His eye contact was fair.  He was neatly 
and cleanly dressed.  His grooming and hygiene were good.  He 
was pleasant and cooperative.  His affect was appropriate and 
there was no inappropriate behavior.  He was not homicidal 
but often had suicidal thoughts but no plans.  His long term 
memory was good.  He had some difficulty with short term 
memory.  There was no obsessive or ritualistic behavior.  His 
speech was goal oriented and logical with good tone and 
rhythm.  Sometimes his voice was tight and tense, as if he 
were uncomfortable.  He had no panic attacks.  He was 
becoming more frequently depressed, now occurring about twice 
weekly but he was able to control the depression.  There was 
no impairment of impulse control.  He was able to abstract 
and conceptualized.  His judgment and comprehension were 
good.  His perception was normal except as it related to 
symptoms of PTSD.  There was no psychosis.  

The examiner noted that the veteran had a diminished interest 
in life and was detached from others, with his only close 
relationship being with his stepson.  He had a restricted 
range of affect and was easily angered.  He had some 
difficulty concentrating, and reported that this was becoming 
worse.  He was hypervigilant.  He was withdrawn from society.  
The diagnosis was PTSD and his Global Assessment of 
Functioning (GAF) was 38.  He was competent to handle his 
monetary benefits.  He had struggled with his psychiatric 
symptoms over the years but since he had been unable to work 
due to health problems, his symptom had worsened.  His work 
history was fair, staying at a job for only a few years.  

On VA genitourinary examination in October 2002 it was 
reported that the veteran's diabetes had begun in 2001 and 
that he had bilateral peripheral vascular disease due to 
aortoiliac occlusive disease as well as chronic neuritis of 
the upper and lower extremities.  

On VA general medical examination in October 2002 the veteran 
reported having had diabetes since 1990, which was controlled 
by diet and exercise.  He reported having developed senile 
cataracts in 2002.  He was reportedly diagnosed with 
peripheral vascular disease in 1986.  He had been unemployed 
since 1987 due to an occupational back injury.  His diabetes 
was controlled by oral medication.  

On physical examination the veteran had old facial 
lacerations but no skin lesions.  He used reading glasses.  
His pupils were equal and reactive to light and 
accommodation.  There was no conjunctival pallor.  
Extraocular movements were intact.  As to his extremities, 
there was no swelling, effusion, tenderness, spasm, joint 
laxity or muscle atrophy.  He had deceased sensation to 
pinprick in the lower extremities.  The assessments included 
adult onset diabetes mellitus, type II; peripheral neuritis; 
chronic peripheral vascular disease; PTSD; probable 
chloracne; and a history of Agent Orange exposure.  

On VA examination of the veteran's eyes in October 2002 the 
veteran's claim file was reviewed and it was reported that 
the veteran's left eye had always been weaker.  His inservice 
head trauma was noted.  After an examination the diagnoses 
were refractive error with hyperopia, astigmatism, and 
presbyopia; mild bilateral cataracts, as likely as not 
related to his diabetes based on epidemiological studies that 
show diabetics have an increased risk for aging cataracts; 
suspected glaucoma, bilaterally; refractive amblyopia of the 
left eye; diabetes without retinopathy, bilaterally; and an 
old chorea retinal scar of the left eye, stable and not 
related to diabetes.  

On VA examination in October 2002 for evaluation of the 
veteran's diabetes, it was noted that the veteran claimed to 
have had diabetes since his 1966 discharge from active 
service.  He had no history of ketoacidosis or hypoglycemic 
reactions.  He was on a low sodium diet and had gained 15 
pounds in two or three months.  He denied restriction of 
activities.  He denied any discomfort.  He reported having 
had bilateral hand numbness since 1980 and lower extremity 
numbness since 1980.  He took oral medication to control his 
diabetes and visited his diabetic care provider twice yearly.  
He denied any anal pruritus or loss of strength.  
Neurologically, he had decreased sensation in the lower 
extremities but his upper extremities were clear.  As to his 
skin, there was no inflammation or infection but he reported 
having on his posterior neck, a thick folded skin with some 
scarring.  It was reported that "[t]his is a chloracne due 
to Agent Orange."  The diagnosis was diabetes mellitus, type 
II.  It was indicated that his heart disease was most likely 
due to long standing coronary artery disease and not diabetes 
and that he had no history of having diabetic neuropathy, 
which was a complication of diabetes that could cause heart 
disease.  

When examined by a VA audiologist in October 2002 in 
connection with his current claim, the veteran had the 
following pure tone threshold losses, in decibels, at the 
frequencies indicated:

		1000	2000	3000	4000	AVG.(1,2,3,4 KHZ)  
Right Ear	25	75	85	90	68.75	

Left Ear	25	80	90	90	71.25	

His speech discrimination ability was 76 percent in the left 
ear and 92 percent in the right.  

On peripheral neurology examination in October 2002 it was 
noted that the veteran complained of having had bilateral 
hand and lower extremity numbness since 1980 and that he 
claimed it was due to Agent Orange.  The examiner reported 
that the specific nerves involved, as affecting the upper 
extremities, were C6, C7, and C8.  It was reported that he 
had neuritis.  He had good pulses in his hands and range of 
motion was intact in his wrists.  There was no pain on 
motion.  The diagnoses were peripheral neuritis, history of 
Agent Orange exposure, and bilateral peripheral vascular 
disease secondary to aortoiliac occlusive disease.  

On VA cardiovascular examination in December 2002 it was 
noted that following two heart attacks and coronary artery 
bypass grafting in 1997 he occasionally got chest discomfort 
both with and without exertion.  His ambulation was limited 
by his claudication.  It was reported that he had a history 
of glaucoma and he reported that he had had 20/20 vision in 
the right eye and severe deficiencies in the left eye since 
birth.  His diabetes was diagnosed in 2001, at which time he 
was started on medication.  He reported having exertional 
chest discomfort, exertional dyspnea, intermittent 
palpitations, and claudication.  

On examination the veteran had diminished pulses in his 
extremities.  It was at least as likely as not that his 
diabetes had not caused his heart disease because his heart 
disease significantly predated his diabetes.  The same was 
true for his peripheral vascular disease.  

VAOPT records of 2002 to 2004 reflect that in October 2002, 
after intraocular pressures were taken, the diagnoses were 
glaucoma of the left eye but not the right eye and it was 
reported that the glaucoma was as likely as not related to 
his service-connected diabetes based on epidemiological 
studies that showed that diabetics have an increased risk for 
glaucoma.  In June 2003 there were secondary diagnoses that 
included compression ulnar neuropathy at the elbow.  

Reopening

When, as here, the May 1998 Board decision denied reopening 
of a claim for service connection for chloracne, the decision 
is final and binding on the appellant based on the evidence 
then of record unless the Chairman of the Board determines 
that reconsideration is warranted or another exception to 
finality applies-such as the decision was clearly and 
unmistakably erroneous or the appellant submits evidence that 
is both new and material to the case; otherwise, no claim 
based upon the same factual basis shall be considered.  
See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 3.105(a), 
3.156(a), 20.1100; Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

In determining whether the evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has held 
that materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  

In the reopening analysis, VA first must determine whether 
new and material evidence has been presented under 
38 C.F.R. § 3.156(a) and, if it is, VA may evaluate the 
merits after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  

Here, the May 1998 Board denial was based on the lack of 
evidence establishing the actual existence of chloracne.  The 
new evidence consists, in part, of two VA examinations in 
October 2002.  On general medical examination in October 2002 
there was a diagnosis of probable chloracne and on 
examination in that same month to evaluate the veteran's 
diabetes it was noted, as to an area of skin abnormality, 
that "[t]his is chloracne due to Agent Orange."  

Accordingly, the new evidence establishes the presence of 
chloracne and is sufficient to reopen the claim.  Moreover, 
in light of the presumption that a veteran who served in 
Vietnam, as in this case, is presumed to have been exposed to 
herbicides and because chloracne is a disease presumed to be 
due to such exposure, the new evidence also establishes that 
service connection is warranted for chloracne.  

Service Connection for Peripheral Neuropathy of the Upper 
Extremities, Claimed As Secondary to Service-Connected 
Diabetes Mellitus

Although the May 1998 Board decision denied service 
connection for peripheral neuropathy, claimed as due to 
inservice herbicide exposure (Agent Orange), on the basis 
that the claim was not well grounded, the current claim is 
one exclusively of whether any current peripheral neuropathy 
of the upper extremities is secondary to or aggravated by his 
service-connected diabetes.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Because this is a new legal basis upon which service 
connection is now sought and this legal basis of entitlement 
was not addressed in the May 1998 Board decision, nor could 
it since at that time service connection was not in effect 
for diabetes, this new legal basis must be addressed de novo, 
i.e., without consideration of the May 1998 Board decision.  

Here, the veteran has upper extremity neuritis from 
compression of each ulnar nerve, at the elbow.  However, the 
recent VA examination in 2002 specifically stated that he had 
no history of diabetic neuropathy.  There is no contrary 
medical opinion.  Since the only probative medical opinion is 
against the claim, the claim must be denied.  

Service connection for an Eye Disorder, Claimed as Failing 
Eyesight

It is undisputed that the veteran has had a refractive error 
in his left eye since childhood.  Congenital or developmental 
defects, e.g., refractive error of the eyes, as such are not 
diseases or injuries within the meaning of applicable 
legislation and, thus, are not disabilities for which service 
connection may be granted.  38 C.F.R. §§ 3.303(c) (2005).   

So, service connection for the refractive error in the 
veteran's left eye is not warranted, even if it became worse 
during active service. 

However, there is also evidence of retinal scarring but there 
is no medical nexus evidence linking such scarring to the 
veteran's military service or any incidence of service nor to 
any service-connected disability.  Similarly, there is no 
evidence, based on actual intraocular pressure readings, of 
glaucoma of the right eye.  

On the other hand, the undisputed medical evidence is that 
the veteran now has bilateral cataracts and glaucoma of the 
left eye and that these are linked to his service-connected 
diabetes.  Accordingly, service connection is warranted for 
bilateral cataracts and glaucoma of the left eye.  

Severance of Service Connection and CUE in Granting Service 
Connection

Service connection, once granted, may be severed.  


Subject to the limitations contained in §§ 3.114 
and 3.957, service connection will be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being 
upon the Government).  [] A change in diagnosis 
may be accepted as a basis for severance action if 
the examining physician or physicians or other 
proper medical authority certifies that, in the 
light of all accumulated evidence, the diagnosis 
on which service connection was predicated is 
clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, 
and reasons supporting the conclusion.  When 
severance of service connection is considered 
warranted, a rating proposing severance will be 
prepared setting forth all material facts and 
reasons.  The claimant will be notified at his or 
her latest address of record of the contemplated 
action and furnished detailed reasons therefor and 
will be given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  Unless otherwise 
provided in paragraph (i) of this section, if 
additional evidence is not received within that 
period, final rating action will be taken and the 
award will be reduced or discontinued, if in 
order, effective the last day of the month in 
which a 60-day period from the date of notice to 
the beneficiary of the final rating action 
expires. 

38 C.F.R. § 3.105(d) (2005).  

"Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (formerly 38 C.F.R. 
§ 2.1009); see also Graves v. Brown, 6 Vet. App. 166, 170-71 
(1994).  The Secretary's burden in severing service 
connection is the same as a claimant's burden in attempting 
to overturn a final decision on the basis of CUE.  See 
Baughman v. Derwinski, 1 Vet. App. 563 (1991); see also 
Graves, supra (holding that CUE is defined the same under 38 
C.F.R. § 3.105(d) as it is under § 3.105(a))."  Daniels v. 
Gober, 10 Vet. App. 474, 478-9 (1997).  

To establish a valid CUE claim a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The appellant cannot merely disagree with the way 
the facts were weighed or evaluated. CUE is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
law, that when called to the attention of the reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

However, it has been held that: 

[A] CUE determination must be based only upon the 
evidence of record at the time of the challenged 
decision.  Russell, 3 Vet. App. at 314.  A 
determination to sever service connection, 
however, is not similarly limited.  Venturella v. 
Gober, 10 Vet. App. 340 (1997)(Steinberg, J., 
concurring).  Although the same standards applied 
in a determination of CUE in a final decision are 
applied to a determination whether a decision 
granting service connection was the product of 
CUE for the purpose of severing service 
connection, § 3.105(d) does not limit the 
reviewable evidence to that which was before the 
RO in making its initial service connection 
award.  In fact, § 3.105(d) specifically states 
that '[a] change in diagnosis may be accepted as 
a basis for severance,' clearly contemplating the 
consideration of evidence acquired after the 
original granting of service connection.  See 
also 38 U.S.C. § 5112(a)(6) (effective date of 
severance of service connection by reason of 
change in service-connected status shall be last 
day of month following 60 days from date of 
notice to payee of discontinuance).

Daniels v. Gober, 10 Vet. App. 474, 480 (1997).   

The 2002 VA genitourinary examination noted that the veteran 
complained of having been impotent since the 1980s and worse 
since 1987.  The 2002 general medical examination noted that 
he had had severe CAD since 1990 and the PVD was diagnosed in 
1986 and, significantly, the diabetes had been diagnosed in 
2001.  The VA diabetes examination in 2002 noted that he had 
numbness of the hands and lower extremities since 1980, and 
felt that he had had diabetes since service discharge.  The 
diagnosis was that his heart disease was mostly due to long-
standing CAD and not diabetes and that he had no history of 
diabetic neuropathy which was a complication of diabetes that 
could lead to heart disease.  

The VA peripheral neuropathy examination in 2002 noted that 
the veteran felt that his numbness of the hands and lower 
extremities, which he reported having had since 1980, was due 
to inservice herbicide exposure.  The diagnoses included 
bilateral PVD secondary to aortoiliac occlusive disease.  

VA cardiovascular examination in December 2002 noted that the 
veteran had had bypass surgery in 1990, an MI in 1996, and 
that diabetes was diagnosed in 2001.  He reported having had 
erectile dysfunction in the last several years.  The 
diagnoses were CAD times 12 years with MIs in `990 and 1996 
and bypass surgery in 1990; PVD status post bypass surgery in 
1997; diabetes since 2001, and systemic HTN.  It was opined 
that it was at least as likely as not that the veteran's 
diabetes was not the cause of his CAD since both his CAD and 
PVD pre-dated his diabetes.  Additional risk factors for both 
CAD and PVD were his hypertension and history of smoking.  It 
was stated that his erectile dysfunction could be due to 
either diabetes or to prostatism, or both.  

Given the evidence as a whole, there is no medical opinion 
linking the veteran's current CAD, HTN, MI and CABG) 
residuals or even the veteran's PVD with peripheral 
neuropathy of each lower extremity to his service-connected 
diabetes.  In fact, he had initially indicated his own lay 
opinion that his peripheral neuropathy was due to inservice 
herbicide exposure.  

Absent competent medical evidence linking the veteran's CAD, 
HTN, MI and CABG) residuals or even the veteran's PVD with 
peripheral neuropathy of each lower extremity to his service-
connected diabetes, it was CUE to grant service connection 
for these two disabilities in the January 2003 rating 
decision.  

With respect to the veteran's erectile dysfunction, all as 
due to service-connected diabetes mellitus, which in turn is 
the premise for the grant of SMC for loss of use of a 
creative organ, the Board is aware of the medical opinion 
reflecting a possible medical linkage between his erectile 
dysfunction and diabetes (or nonservice-connected 
prostatism).  But, the December 2002 opinion did not take 
into account all of the veteran's reported histories.  
Rather, because the October 2002 VA genitourinary examination 
makes it clear that the veteran reported having impotence 
since the 1980s, it can only be concluded that to grant 
service connection for erectile dysfunction was CUE because 
diabetes was not formally diagnosed or even treated with oral 
medication until 2001 (even if the veteran had received 
diabetic counseling in 1996, as discussed later).  And, since 
there was CUE in granting service connection for erectile 
dysfunction, there was CUE in granting SMC for loss of use of 
a creative organ on the basis of the grant of service 
connection for erectile dysfunction.  

Accordingly, there was CUE in the January 2003 rating 
decision granting service connection for CAD with HTN and 
residuals of MIs and residuals of CABG; for PVD with 
peripheral neuropathy of each lower extremity; and erectile 
dysfunction, all as due to service-connected diabetes 
mellitus, and in granting SMC for loss of use of a creative 
organ.  

Effective Date Prior to May 8, 2001 for Service Connection 
for Diabetes Mellitus

The claim for service connection for diabetes mellitus was 
dated May 8, 2002, and was received on May 31, 2002. 

The holding in Nehmer v. United States Department of Veterans 
Affairs, No. CV-86-6160 (N.D. Cal.) has been cited as 
providing for a legal basis for an effective date prior to 
May 24, 1993.  

However, the holding in that case has now been incorporated 
in regulatory form at 38 C.F.R. § 3.816 (2004), Awards under 
the Nehmer Court Orders for disability or death caused by a 
condition presumptively associated with herbicide exposure, 
which provides, in pertinent, as follows:  

(a) Purpose.  This section states effective-date 
rules required by orders of a United States 
district court in the class-action case of Nehmer 
v. United States Department of Veterans Affairs, 
No. CV-86-6160 TEH (N.D. Cal.). 

(b) Definitions.  For purposes of this section-

(1) Nehmer class member means:  (i) A Vietnam 
veteran who has a covered herbicide disease;  (ii) 
A surviving spouse, child, or parent of a deceased 
Vietnam  veteran who died from a covered herbicide 
disease. 

(2) Covered herbicide disease means a disease for 
which the Secretary of Veterans Affairs has 
established a presumption of service connection 
before October 1, 2002 pursuant to the Agent Orange 
Act of 1991, Public Law 102-4, other than 
chloracne.  Those diseases are:  (i) Type 2 
Diabetes (Also known as type II diabetes mellitus 
or adult-onset diabetes). 

(c) Effective date of disability compensation.  If 
a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the 
effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective 
date of the award will be the later of the date VA 
received the claim on which the prior denial was 
based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A prior decision will be construed as 
having denied compensation for the same disease if 
the prior decision denied compensation for a 
disease that reasonably may be construed as the 
same covered herbicide disease for which 
compensation has been awarded.  Minor differences 
in the terminology used in the prior decision will 
not preclude a finding, based on the record at the 
time of the prior decision, that the prior decision 
denied compensation for the same covered herbicide 
disease. 

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective 
date of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, the effective date of the award will be 
the later of the date such claim was received by VA 
or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A claim will be considered a claim for 
compensation for a particular covered herbicide 
disease if: 

(i) The claimant's application and other supporting 
statements and submissions may reasonably be 
viewed, under the standards ordinarily governing 
compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide 
disability; or  (ii) VA issued a decision on the 
claim, between May 3, 1989 and the effective date 
of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, in which VA denied compensation for a 
disease that reasonably may be construed as the 
same covered herbicide disease for which 
compensation has been awarded. 

(3)  If the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was 
received within one year from the date of the class 
member's separation from service, the effective 
date of the award shall be the day following the 
date of the class member's separation from active 
service. 

(4)  If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective 
date of the award shall be determined in accordance 
with §§  3.114 and 3.400.  

(e) Effect of other provisions affecting 
retroactive entitlement-- (1) General.  If the 
requirements specified in paragraphs (c)(1) or 
(c)(2) ... of this section are satisfied, the 
effective date shall be assigned as specified in 
those paragraphs, without regard to the provisions 
in 38 U.S.C. 5110(g) or § 3.114 prohibiting payment 
for periods prior to the effective date of the 
statute or regulation establishing a presumption of 
service connection for a covered herbicide disease.  

(g) Awards covered by this section.  This section 
applies only to awards of disability compensation 
or DIC for disability or death caused by a disease 
listed in paragraph (b)(2) of this section. 

38 C.F.R. § 3.816 (2005).  

The veteran is a "Nehmer class member" within the meaning 
of 38 C.F.R. § 3.816(b)(1) and has a "Covered herbicide 
disease" within the meaning of 38 C.F.R. § 3.816(b)(2), 
i.e., diabetes mellitus.  The effective date for the 
regulation which added diabetes mellitus as a disease 
presumptively due to inservice exposure to herbicides is May 
8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed.Cir. 2002).  

Here, prior to the grant of service connection for diabetes 
mellitus by the January 2003 rating decision, there was no 
prior denial, by the Board or the RO, of service connection 
for diabetes.  So, there was no denial between September 25, 
1985, and May 3, 1989, within the meaning of 38 C.F.R. 
§ 3.816(c)(1).  

Also, there was no claim pending on May 3, 1989, nor was a 
claim received between May 3, 1989, and May 8, 2001.  So, an 
earlier effective date is not warranted under 38 C.F.R. 
§ 3.816(c)(2).  And, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)((3) because there was no 
claim received within one year of the veteran's 1966 service 
discharge.  

So, under 38 C.F.R. § 3.816(c)(4) the effective date must be 
set in accordance with 38 C.F.R. § 3.114 and 3.400.  

Under 38 C.F.R. § 3.114(a) where compensation is awarded 
pursuant to a liberalizing law, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  Where compensation is awarded or 
increased pursuant to a liberalizing law which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims as well as claims for increase.   

Under 38 C.F.R. § 3.114(a)(1) if a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the 
law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  Under 38 C.F.R. 
§ 3.114(a)(2) if a claim is reviewed on the initiative of VA 
more than 1 year  after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  

Under 38 C.F.R. § 3.114(a)(3) if a claim is reviewed at the 
request of the claimant more than 1 year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  

Generally, an award of service connection "[u]nless 
specifically, provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim to reopen after a final adjudication, or a claim for 
increase, of compensation [] shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefor."  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(a) (2005).  38 
U.S.C.A. § 5110(b)(1) provides for an exception to 38 
U.S.C.A. § 5110(a) and provides as follows: "The effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefor is received within one year from 
such discharge or release."  

Here, although the claim was dated May 8, 2002, which 
(excluding the actual effective date of the change in the law 
on May 8, 2001) was within one year of the change in the law, 
the claim was actually received on May 31, 2002, more than 
one year.  

In any event, the veteran's VA outpatient treatment records 
prior to May 2001 do not reflect an intent to claim service 
connection for diabetes and, thus, cannot be an informal 
claim under 38 C.F.R. §§ 3.155 and 3.157.  See Crawford v. 
Brown, 5 Vet. App. 33, 35-36 (1993) (merely requesting, or 
claiming, and receiving VAOPT is not the same as requesting 
compensation benefits).  A review of his correspondence also 
does not indicate that he expressed a belief in entitlement 
to VA compensation for diabetes prior to the liberalizing 
change in the law on May 8, 2001.  

The Board is aware of the veteran's testimony of having had a 
borderline reading for diabetes at the time of a urinalysis 
in connection with his first postservice employment and VAOPT 
records, such as in February 1990, indicating that he had 
elevated glucose levels.  However, the medical evidence shows 
that his diabetes first manifested as an active disease 
entity many years after his active service, and some of the 
evidence indicates that it first manifested as recently as 
2001.  

Accordingly, an effective date prior to the enactment the 
liberalizing law on May 8, 2001, is not warranted.  

Effective Date Prior to June 11, 2001, for a 70 percent 
rating for PTSD

The claim for an increased rating for PTSD was received on 
June 11, 2001, at which time a 10 percent rating had been in 
effect since February 7, 1991.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if application is received within one year of such date; 
otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1).  If, however, the ascertainable 
increase precedes receipt of the claim, then the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper, Id., 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable (as in Harper when the claim was filed first 
and increase was ascertained during subsequent VA 
hospitalization or by a VA examination after the claim is 
filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 
521 (1997).  

A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p); see 
also Brannon v. West, 12 Vet. App. 32 (1998); 
Fleshman v. Brown, 9 Vet. App. 548 (1996), affirmed in 
Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998); Lalonde v. 
West, 12 Vet. App. 377 (1999); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  

"When determining the effective date of an award of 
compensation benefits, the BVA is required to review all the 
communications in the file, after the last final disallowance 
of the claim, that could be interpreted to be a formal or 
informal claim for benefits.  See, e.g., Servello, 3 Vet. 
App. at 198."  Lalonde v. West, 12 Vet. App. 377, 380-381 
(1999).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim.  See 38 C.F.R. § 3.155(a).  

Here, the veteran's claim for an increased rating for 
service-connected PTSD was received on June 11, 2001.  

A review of all documents and clinical records prior to June 
11, 2001, does not disclose anything that could be construed 
as a belief in entitlement to an increased rating for the 
veteran's service-connected PTSD.  

While there are VAOPT records on file pertaining to the 
veteran's psychiatric disability, they do not evince a belief 
in entitlement to a higher rating or an intent to claim such 
a benefit.  

Consequently, the Board concludes that there is no formal or 
informal claim for an increased rating for PTSD prior to June 
11, 2001.  So, the determinative matter in this case will be 
the date that entitlement arose, i.e., when it was first 
shown that the severity of his service-connected PTSD 
warranted a 70 percent disability rating during the time 
within one year prior to the date of receipt of claim on June 
11, 2001.  In other words, was it shown within one year prior 
to the June 11, 2001, receipt of claim that a 70 percent 
rating was warranted for service-connected PTSD.  

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

Evaluation of psychiatric disability requires consideration 
be given to the frequency and duration of psychiatric 
symptoms, and the length as well as capacity for adjustment 
during remissions.  38 C.F.R. § 4.126(a).  Consideration is 
given to the extent of social impairment but a rating shall 
not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  

"GAF is a scale reflecting the 'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed person 
avoids friends, neglects family, and is unable to work).  

The findings on VA examination in 2002 are consistent with 
the veteran's GAF score which, in turn, indicated that he was 
unable to establish and maintain effective relationships.  

However, earlier clinical records simply do not establish 
this level of psychiatric impairment.  

Accordingly, the clinical evidence does not establish that a 
70 percent disability rating was warranted prior to June 11, 
2001.  

Lastly, to the extent that the veteran is contending that he 
was treated for major depression in 1990 which should have 
been considered part and parcel of his service-connected 
PTSD, he was notified in August 1991 of a July 1991 rating 
decision which denied an increased rating for PTSD.  That 
notice informed him that his major depression was shown to be 
due to physical conditions "which are presently nonservice 
connected and not associated with service connected PTSD."  
That rating decision is final and there is no specific 
allegation of CUE in that rating decision.  

Increased rating for Diabetes Mellitus, Rated 20 percent 
disabling

Under 38 C.F.R. § 4.119, DC 7913, the minimum compensable 
rating for diabetes mellitus is 20 percent and is assigned 
when diabetes requires insulin and a restricted diet, or; 
hypoglycemic agent and a restricted diet.  Diabetes that 
requires insulin, restricted diet, and regulation of 
activities is evaluated as 40 percent disabling. 

Note 1 to 38 C.F.R. § 4.119, DC 7913 states that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Note 2 states that noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.   

From the evidence it is clear that the veteran takes oral 
medication and must regulate his diet for control of his 
diabetes.  He must also regulate his activities, although 
much of the evidence indicates that this is due to his heart 
disease.  Specifically, a VAOPT records as early as April 
1997 noted that he had claudication after walking only 20 
yards.  However, even if it is due to his service-connected 
diabetes, it is clear that he does not require insulin to 
control his diabetes.  

Without being required to take insulin, a 20 percent rating 
is the maximum rating assignable.  So, an increased rating, 
above 20 percent, is not warranted.  



Increased rating for Bilateral Hearing loss, Rated 20 percent 
disabling

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the schedule 
are intended to make allowance for improvement by hearing 
aids.  38 C.F.R. §§ 4.85, 4.86 (2005).  

38 C.F.R. § 4.86 is intended to compensate for exceptional 
patterns of hearing impairment.  Under 38 C.F.R. § 4.86(a), 
if puretone thresholds at each of the 1000, 2000, 3000, and 
4000 Hertz frequencies is 55 dBs or more, an evaluation could 
be based upon either Table VI or Table VI(a), whichever 
results in a higher evaluation.  In addition, under section 
4.86(b), when a puretone threshold is 30 dB or less at 1000 
Hertz, and is 70 dB or more at 2000 Hertz, an evaluation 
could also be based either upon Table VI or Table VI(a), 
whichever results in a higher evaluation.  

Ratings for hearing loss range from noncompensable (i.e., 0 
percent) to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. § 4.85(a) and (d) (2004). 

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  As 
stated, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.85(c), Table VIa, "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average," 
can also be used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under § 4.86.  38 C.F.R. 
§ 4.85(c).  There is no such certification in this appeal.  
Rather, the October 2002 VA audiologist indicated that not 
only were speech reception thresholds consistent with pure 
tone averages but speech discrimination was good in the right 
ear and fair in the left.  

The veteran was afforded a VA audiology examination in 
October 2002 which revealed that in his left ear, the average 
pure tone threshold at the designated frequencies was 72 
decibels with 76 percent speech discrimination ability.  This 
corresponds to level IV hearing under Table VI.  The average 
pure tone threshold at the designated frequencies in the 
right ear was 69 decibels with 92 percent speech 
discrimination ability.  This corresponds to level II hearing 
in that ear.  Under Table VI, a noncompensable disability 
evaluation is the maximum rating that may be legally assigned 
for the degree of impairment demonstrated.  

However, in each ear the veteran had puretone thresholds of 
less than thirty decibels at 1,000 Hertz and greater than 70 
decibels at 2,000 Hertz in each ear.  So, pursuant to 
38 C.F.R. § 4.86(b), Table VIA may be used.  Under Table VIA, 
the veteran has level IV hearing acuity in the left ear and 
level V in the right ear.  This translates to a 20 percent 
disability evaluation under DC 6100.  

The Board has no doubt that the veteran with his current 
degree of hearing loss does experience some difficulty 
hearing human speech, especially when background noise is 
present.  However, the Board finds that the veteran is not 
entitled to an increased evaluation for service-connected 
bilateral hearing loss based on the legal criteria and the 
objective findings of the most recent VA audiological 
examination, conducted in 2002.  Consequently, the veteran's 
claim for an increased rating for bilateral hearing loss must 
be denied.  



Extra-schedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders 
for which increased ratings are sought, i.e., diabetes 
mellitus and bilateral hearing loss under the provisions of 
38 C.F.R. § 3.321(b)(1).  He has not been recently 
hospitalized on account of them.  The disorders have not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The petition to reopen the claim for service connection for 
chloracne is granted and service connection for chloracne is 
granted.  

Service connection for bilateral cataracts and glaucoma of 
the left eye is granted.  

Service connection a refractive error, retinal scarring, and 
glaucoma of the right eye is denied.  

There was CUE in granting service connection for CAD with HTN 
and residuals of an MI and residuals of CABG; for PVD with 
peripheral neuropathy of each lower extremity; and erectile 
dysfunction, all as due to service-connected diabetes 
mellitus, and in granting SMC for loss of use of a creative 
organ and, consequently, restoration of service connection is 
denied.  

An effective date earlier than May 8, 2001 for service 
connection for diabetes mellitus is denied.  

An effective date earlier than June 11, 2001, for a 70 
percent disability rating for PTSD is denied.  

A rating in excess of 20 percent for diabetes mellitus is 
denied.  

A rating in excess of 20 percent for bilateral hearing loss 
is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


